Appellate Case: 21-1209     Document: 010110625347      Date Filed: 12/29/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                       December 29, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  JABARI J. JOHNSON,

        Plaintiff - Appellant,

  v.                                                         No. 21-1209
                                                    (D.C. No. 1:21-CV-01188-LTB)
  JANET SMITH; HAROLD                                          (D. Colo.)
  CLAYHURST; KIMBERLY GRAHAM;
  DR DEAN WILLIAMS; DAVID LISAC,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       Jabari J. Johnson, a Colorado state inmate proceeding pro se,1 appeals from the

 district court’s dismissal of his 42 U.S.C. § 1983 action. Exercising jurisdiction

 under 28 U.S.C. § 1291, we affirm.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         We liberally construe Mr. Johnson’s filings but cannot serve as his “attorney
 in constructing arguments and searching the record.” Garrett v. Selby Connor
 Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).
Appellate Case: 21-1209    Document: 010110625347        Date Filed: 12/29/2021      Page: 2



                                    BACKGROUND

        In March 2020, the district court imposed filing restrictions on Mr. Johnson

 because of his extensive history of frivolous litigation. These restrictions provided

 that, to initiate an action, Mr. Johnson needed to: (1) properly complete a

 court-approved prisoner complaint form; (2) pay the filing fee or request to proceed

 in forma pauperis under 28 U.S.C. § 1915 by completing a court-approved form and

 submitting a certified inmate account statement; and (3) provide a notarized affidavit

 certifying the action is not brought for any improper purpose and that the filing

 complies with the filing restrictions, Rule 8 of the Federal Rules of Civil Procedure,

 and any other applicable rule. Johnson did not appeal from the order imposing filing

 restrictions.

        In April 2021, Johnson filed the present § 1983 action against a state-court

 judge, a state-court clerk of court, and three officials with the Colorado Department

 of Corrections (CDOC), alleging that he was deprived of a medically necessary and

 CDOC-approved wheelchair and shower cell, threatened for filing lawsuits, denied

 visits with attorneys, and denied attempts to sue his attorneys. In May, the district

 court dismissed the case for two reasons. The court first found that Mr. Johnson

 failed to comply with his filing restrictions because: (1) he did not properly complete

 a prisoner complaint form; and (2) he did not either pay the filing fee or submit a

 § 1915 motion and affidavit along with a certified inmate account statement. The

 court acknowledged Mr. Johnson’s allegation that the prison law librarians deprived

 him of the ability to comply with his filing restrictions by denying him a certified

                                            2
Appellate Case: 21-1209    Document: 010110625347        Date Filed: 12/29/2021      Page: 3



 inmate account statement, a list of his prior cases, and notarization. But the court

 also found that, apart from the filing restrictions, Mr. Johnson “failed to assert claims

 that comply with Rule 8 of the Federal Rules of Civil Procedure.” R. at 13. See

 Fed. R. Civ. P. 8(a)(2) (noting a complaint “must contain . . . a short and plain

 statement of the claim showing that the [plaintiff] is entitled to relief”). Accordingly,

 the court dismissed the case without prejudice. This appeal followed.2

                                     DISCUSSION

       A. § 1915(g)

       Before addressing the merits of Mr. Johnson’s appeal, we must determine

 whether he may proceed under § 1915(g).

       If an indigent prisoner has accumulated at least three strikes for actions or

 appeals that were dismissed for frivolousness, maliciousness, or failure to state a

 claim, he must pay the full amount of the filing fees at the outset of the appeal or

 must show that he “is under imminent danger of serious physical injury.” § 1915(g).

 The imminent-danger exception requires “specific, credible allegations of imminent

 danger.” Strope v. Cummings, 653 F.3d 1271, 1273 (10th Cir. 2011) (internal

 quotation marks and brackets omitted). Because we liberally construe pro se filings

 and accept well-pleaded allegations as true, we consider only whether the prisoner



       2
          Although we imposed filing restrictions on Mr. Johnson with respect to new
 civil appeals from dismissals for failure to comply with the district court’s filing
 restrictions, the present appeal was filed before our restrictions took effect. See
 Johnson v. Johnson, No. 21-1152, 2021 WL 4595172, at *2-3 (10th Cir. Oct. 6,
 2021) (unpublished), petition for cert. filed (U.S. Dec. 21, 2021) (No. 21-6666).
                                             3
Appellate Case: 21-1209   Document: 010110625347        Date Filed: 12/29/2021      Page: 4



 has facially satisfied the imminent-danger exception. See Boles v. Colo. Dep’t of

 Corr., 794 F. App’x 767, 770 (10th Cir. 2019) (unpublished).3

       In a show-cause order, we identified four civil actions that were dismissed

 as frivolous and constitute strikes against Mr. Johnson—Johnson v. Hill, No. 20-cv-

 00188-LTB (D. Colo. Mar. 6, 2020); Johnson v. Hampton, No. 20-cv-00161-LTB

 (D. Colo. Mar. 6, 2020); Johnson v. Ponce, No. 20-cv-00014-LTB (D. Colo. Mar. 4,

 2020); and Johnson v. Allen, No. 17-cv-02793-LTB (D. Colo. Mar. 20, 2018). In

 response, Mr. Johnson asserts he is in imminent danger of serious physical injury.4

 He alleges that the denial of his medically necessary wheelchair has required him to

 scoot and crawl on the floor, causing pain and exacerbating a foot injury. These

 allegations facially satisfy the imminent-danger exception, as we concluded in one of

 his appeals raising identical allegations. See Johnson v. Little, 852 F. App’x 369, 371

 (10th Cir. 2021) (unpublished) (noting if an inmate “does indeed require a

 wheelchair, the failure to provide him with one could result in a number of serious




       3
         We cite Boles and other unpublished dispositions herein solely for their
 persuasive value. See 10th Cir. R. 32.1(A).
       4
         He also insists in his response that the four actions listed in our order had
 merit. But he does not dispute that the district court dismissed those actions as
 frivolous. And because he did not appeal those dismissals, he is bound by them. See
 Johnson v. Little, 852 F. App’x 369, 370 n.2 (10th Cir. 2021) (unpublished) (noting
 Mr. Johnson is bound by the dismissals in Hill, Hampton, and Ponce).

                                           4
Appellate Case: 21-1209     Document: 010110625347         Date Filed: 12/29/2021      Page: 5



 physical injuries,” thus satisfying the imminent-danger exception (quoting Fuller v.

 Wilcox, 288 F. App’x 509, 511 (10th Cir. 2008) (unpublished))).5

        Accordingly, Mr. Johnson may proceed under § 1915(g), and we grant his

 motion to proceed on appeal without prepayment of costs or fees.

        B. Merits

        The district court dismissed Mr. Johnson’s action for failing to comply with

 the court’s filing restrictions and, in the alternative, for failing to comply with the

 pleading requirements of Rule 8(a). We review both determinations for abuse of

 discretion. See Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002) (“We

 review for an abuse of discretion the district court’s decision to impose the sanction

 of dismissal for failure to follow court orders and rules.”); United States ex rel.

 Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1167 (10th Cir. 2010) (noting

 we review for abuse of discretion a dismissal under Rule 8(a)). “Under this standard,

 we will not disturb a trial court’s decision absent a definite and firm conviction that

 the [trial] court made a clear error of judgment or exceeded the bounds of permissible

 choice in the circumstances.” Norton v. City of Marietta, 432 F.3d 1145, 1156

 (10th Cir. 2005) (internal quotation marks omitted).

        Mr. Johnson argues the district court erred in dismissing his action for failing

 to comply with the filing restrictions, reiterating his allegation that the prison law

 librarians refused his requests for documents and notarization needed to comply with


        5
       We therefore need not consider Mr. Johnson’s additional allegations of
 imminent danger. See Johnson, 852 F. App’x at 371 n.4.
                                              5
Appellate Case: 21-1209     Document: 010110625347         Date Filed: 12/29/2021     Page: 6



 the filing restrictions.6 But we need not address this contention because the district

 court also dismissed the action for failure to comply with the pleading requirements

 of Rule 8(a). And as to that determination, Mr. Johnson offers no argument. “If the

 district court states multiple alternative grounds for its ruling and the appellant does

 not challenge all those grounds in the opening brief, then we may affirm the ruling.”

 Rivero v. Bd. of Regents, 950 F.3d 754, 763 (10th Cir. 2020). In any event, having

 reviewed the complaint, we perceive no abuse of discretion.

        Accordingly, we affirm the district court’s dismissal of Mr. Johnson’s action.

                                     CONCLUSION

        The district court’s judgment is affirmed. We grant Mr. Johnson’s motion for

 leave to proceed without prepayment of costs or fees, but we remind him that he is

 obligated to continue making partial payments until the entire fee has been paid.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge




        6
          He also asserts the district court abused its discretion in “placing
 unreasonable sanctions” on him. Aplt. Opening Br. at 3. But because “he did not
 appeal from the judgment . . . when the district court imposed the restrictions, . . . it
 is too late for him to appeal from it now,” so “[h]e is bound by” the judgment
 imposing those restrictions. Johnson, 852 F. App’x at 373-74.

                                              6